Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Robert Hayden, Reg No. 42,645 on March 18, 2021.
	The application has been amended as follows:
	In the claims:

(currently amended) A customer relationship management system comprising: a non-transitory medium;
authentication logic configured to automatically authenticate a source of a customer service request using digital identification data received from the source of the customer service request; and
pipeline logic stored in the non-transitory medium and including agent assignment logic configured to assign a customer service agent to a request queue, sorting logic configured to place the customer service request into the request queue based on the authentication of the source and further based on information that is only available because the source is authenticated, and ordering logic configured to maintain an order of customer service requests in the request queue.

(original) The system of claim 1, wherein the agent assignment logic is configured to assign the customer service agent based on characteristics used to place customer service requests in the request queue.

(original) The system of claim 1, wherein the agent assignment logic is configured to assign the customer service agent to multiple request queues.




(currently amended) The system of claim [[4]] 1, wherein the sorting logic is further configured to place the customer service request in the request queue based on a customer service request history.

(currently amended) The system of claim [[4]] 1, wherein the sorting logic is further configured to place the customer service request in the request queue based on an account balance.

(original) The system of claim 1, wherein the ordering logic is configured to move the customer service request from the request queue to another request queue based on authentication of the source.

(original) The system of claim 1, wherein the ordering logic is configured to give priority to customer service requests from an authenticated source.

(original) The system of claim 1, wherein the pipeline logic further includes estimation logic configured to estimate an amount of time needed to provide a service requested in the customer service request.

(original) The system of claim 1, wherein the pipeline logic further includes scheduling logic configured to schedule a call-back in response to the customer service request.

(original) The system of claim 1, further comprising an advertising server, the advertising server being configured to select an advertisement based on information available only after the source of the customer is authenticated.

(original) The system of claim 1, further comprising an advertising server, the 

(original) The system of claim 1 further comprising agent interface logic configured to visually mark secure customer data that is not authorized for communication and to remove the visual markings upon authenticating the source, wherein the agent interface logic is configured to provide unsecure customer data without authenticating the source and provide the secure data after the source is authenticated.

15-18. cancelled


(currently amended) A customer relationship management system comprising: a non-transitory medium;
authentication logic configured to automatically authenticate a source of a customer service request using digital identification data received from the source of the customer service request, and further configured to determine a type of digital identification data required for authentication based on an identifier included in the customer service request; and
pipeline logic stored in the non-transitory medium and including agent assignment logic configured to assign a customer service agent to a request queue, sorting logic configured to place the customer service request into the request queue based on the authentication of the source and further based on information that is only available because the source is authenticated, and ordering logic configured to maintain an order of customer service requests in the request queue.

(original) The system of claim 19 wherein the agent assignment logic is further configured to assign the customer service agent to multiple request queues.

(new) The system of claim 19 wherein the agent assignment logic is configured to assign the customer service agent based on characteristics used to place customer service 

(new) The system of claim 19 wherein the ordering logic is configured to give priority to customer service requests from an authenticated source.

(new) The system of claim 19 wherein the pipeline logic further includes estimation logic configured to estimate an amount of time needed to provide a service requested in the customer service request.

(new) The system of claim 19 wherein the pipeline logic further includes scheduling logic configured to schedule a call-back in response to the customer service request.

(new) The system of claim 19 further comprising agent interface logic configured to visually mark secure customer data that is not authorized for communication and to remove the visual markings upon authenticating the source, wherein the agent interface logic is configured to provide unsecure customer data without authenticating the source and provide the secure data after the source is authenticated.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435